Case 16-16442-jkf       Doc 37     Filed 03/25/19 Entered 03/25/19 16:18:15           Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                                 :
           Olga M. Dunigan                               :
                                                         :      Chapter 13
                                                         :
                                                         :
           Debtor                                        :       No.: 16-16442JKF


           RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                   STAY FILED BY PHH MORTGAGE CORPORATION


         COMES NOW, Debtor, Olga M. Dunigan, hereinafter referred to as “Debtor,” by
  and through her undersigned Counsel, Brad J. Sadek, Esquire, and in response to the
  Motion for Relief filed by PHH Mortgage Corporation, “Movant”, and hereby avers the
  following:

           1.       Admitted.

           2.       Admitted.

           3.       Admitted.

           4.       Denied.

           5.       Denied.

           6.       Denied.

           7.       Denied. By way of further response, Debtor made post-petition payments
                    in the amounts of $881.26 on December 13, 2018, $400.00 on February
                    1st, 2019, and $2,643.78 on February 26th, 2019. Lastly, Debtor requests a
                    post-petition mortgage payment history.

           8.       Denied.

           9.       Denied.

           10.      Denied.

           11.      Denied.
Case 16-16442-jkf   Doc 37   Filed 03/25/19 Entered 03/25/19 16:18:15     Desc Main
                             Document      Page 2 of 2



        WHEREFORE, based on the aforementioned, Movant shall be denied an Order
  modifying the Automatic Stay under Bankruptcy Code Section 362.


                                                Respectfully submitted,

  Dated: March 25, 2019                         ________________________
                                                /s/ Brad J. Sadek, Esq.
                                                Attorney for the Debtor
                                                Sadek & Cooper
                                                1315 Walnut Street, #502
                                                Philadelphia, PA 19107
                                                (215) 545-0008
